DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-9 are rejected under 35 USC 101 because claims 1-9 are directed to non-statutory intangible embodiments. In view of Applicant’s disclosure, claims 1-9, the medium is not limited to tangible embodiments, instead being defined as including both tangible embodiments (i.e. , [ROM, RAM, magnetic disk storage media, optical storage media, flash memory devices]) and intangible embodiments (i.e., [electrical, optical, acoustical, carrier waves, infrared signals, digital signals]). As such, the claim is not limited to statutory subject matter and is therefore non-statutory.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting anticipated as being unpatentable over claims 1-20 of U.S. Patent No. US Patent 10,725,939. Although the claims at issue are not identical, they are not patentably distinct from each other because as per independent claim 1 of the instant application are drawn to an apparatus, comprising all the steps as in claim 1 in the Patent case. Please see comparison table as below. See In re Goodman(CA FC) 29 USPQ2d 2010(12/3/1993)

As per independent claims 10, 16, 19-20 are  drawn to a method, comprising whereas independent claim 1 of the instant application as drawn to an apparatus, comprising.

Patent (U.S. Patent No. 10,725,939)
Instant Application(16/919,348)
An apparatus, comprising:
An apparatus, comprising:
a processor;
a processor;
a non-transitory 
machine-readable medium coupled to the processor and comprising instructions, 
the instructions, when loaded into the processor and executed, configure the 
processor to: identify that a USB element has attached to a USB hub at a port;
a machine-readable medium coupled 
to the processor and comprising instructions, the instructions, when loaded 
into the processor and executed, configure the processor to: identify that a 
first USB element has attached to a USB hub at a first port;
determine power operations of the USB element; classify the USB element 
according to power operations of the USB element;
classify the first USB element according to power operations of the first USB element;  

determine whether to operate 
the port in either upstream operation or downstream operation based on the 

defining whether the port uses either upstream or downstream operation based upon the classification of the USB element based on the determination of power operations of the USB element;


USB element;


classify the first USB element as only a producer of power;
based on the classification of the USB element as only a producer of 
power, evaluate whether an enumeration process is initiated within a timeout 
period;  and
.
based on the classification of the first USB element as only a producer of 
power, evaluate whether an enumeration process is initiated within a timeout 
period;  and
based on a determination that the enumeration process is initiated 
within the timeout period, set the port as an upstream port.
based on a determination that the enumeration process is initiated 
within the timeout period, assign the first USB element as a USB host.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185

 /TIM T VO/Supervisory Patent Examiner, Art Unit 2185